         2:20-cv-01353-JFA        Date Filed 05/12/20     Entry Number 7       Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA

    Scott W. Barnes, #97867-004,                         C/A No. 2:20-cv-1353-JFA-MGB

                                    Petitioner,

    v.
                                                                      ORDER
    Warden W.E. Mackelburg,
                                    Respondent.


         Petitioner Scott W. Barnes (“Petitioner”), proceeding pro se, commenced this action

by filing a writ of habeas corpus pursuant to 28 U.S.C. § 2241. (ECF No. 1). In accordance

with 28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2), (D.S.C.), the matter was referred

to a Magistrate Judge for initial review.

         The Magistrate Judge assigned to this action 1 prepared a thorough Report and

Recommendation (“Report”) and opines that the petition should be summarily dismissed,

without prejudice, for lack of jurisdiction. (ECF No. 3). The Report sets forth, in detail, the

relevant facts and standards of law on this matter, and this Court incorporates those facts

and standards without a recitation.

         Petitioner was advised of his right to object to the Report, which was entered on the

docket on April 21, 2020. (ECF No. 3). The Magistrate Judge required Petitioner to file

1
    The Magistrate Judge’s review is made in accordance with 28 U.S.C. § 636(b) and Local Civil
    Rule 73.02(B)(2) (D.S.C.). The Magistrate Judge makes only a recommendation to this Court.
    The recommendation has no presumptive weight, and the responsibility to make a final
    determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court is
    charged with making a de novo determination of those portions of the Report and
    Recommendation to which specific objection is made, and the Court may accept, reject, or
    modify, in whole or in part, the recommendation of the Magistrate Judge, or recommit the matter
    to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b).
       2:20-cv-01353-JFA       Date Filed 05/12/20     Entry Number 7       Page 2 of 3




objections by May 5, 2020. Id. However, Petitioner failed to file any objections or

otherwise respond. Thus, this matter is ripe for review.

       A district court is only required to conduct a de novo review of the specific portions

of the Magistrate Judge’s Report to which an objection is made. See 28 U.S.C. § 636(b);

Fed. R. Civ. P. 72(b); Carniewski v. W. Virginia Bd. of Prob. & Parole, 974 F.2d 1330 (4th

Cir. 1992). In the absence of specific objections to portions of the Magistrate’s Report, this

Court is not required to give an explanation for adopting the recommendation. See Camby

v. Davis, 718 F.2d 198, 199 (4th Cir. 1983).

       Here, Petitioner has failed to raise any objections and therefore this Court is not

required to give an explanation for adopting the recommendation. A review of the Report

indicates that the Magistrate Judge correctly concluded that the Petitioner fails to meet the

savings clause for filing a §2241 petition and therefore this court lacks jurisdiction.

       After carefully reviewing the applicable laws, the record in this case, as well as the

Report, this Court finds the Magistrate Judge’s recommendation fairly and accurately

summarizes the facts and applies the correct principles of law. Accordingly, the Court

adopts the Report and Recommendation. (ECF No. 3). Thus, the Petition is dismissed for

lack of jurisdiction, without prejudice and without requiring the respondent to file a return.

       IT IS FURTHER ORDERED that a certificate of appealability is denied because

the petitioner has failed to make “a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2). 2


2
  A certificate of appealability will not issue absent “a substantial showing of the denial of a
constitutional right.” 28 U.S.C. § 2253(c)(2) (West 2009). A prisoner satisfies this standard by
                                               2
       2:20-cv-01353-JFA        Date Filed 05/12/20     Entry Number 7       Page 3 of 3




IT IS SO ORDERED.



May 12, 2020                                                Joseph F. Anderson, Jr.
Columbia, South Carolina                                    United States District Judge




demonstrating that reasonable jurists would find both that his constitutional claims are debatable
and that any dispositive procedural rulings by the district court are also debatable or wrong. See
Miller-El v. Cockrell, 537 U.S. 322, 336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);
Rose v. Lee, 252 F.3d 676, 683 (4th Cir.2001).
                                                3
